DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered.

	EXAMINER’S AMENDMENT

3.	An examiner’s amendment to the record appears below, to the amended claims 8-9 should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview on 04/18/2022 with Mr. Adam Schlosser (Attorney for Applicant, Reg. No. 66,554).
	Claims 8, 9:   are canceled.
		Reasons for Allowance 
4.	Claims 1-7, 10-19 are allowed.	
The following is a statement of reasons for the indication of allowable subject matter:  
Sakaguchi et al. (US 2014/0348195) and Noda et al. (US 2016/0248224) are cited related art.
Sakaguchi et al. ‘195 shows and discloses two dimensional photonic crystal laser includes a lattice point for forming resonant-state arranged in the photonic crystal layer, with lattice point for forming resonant state so that light wave in photonic structure is diffracted in a vertical plane of the photonic crystal layer (TITLE; Abstract; Fig 1: 24 substrate, 10/16 clad, 14 active, 12 PC layer forming standing wave; Section [014-024]).
	Noda et al. ‘224 shows and discloses two dimensional photonic crystal laser has a laminated structured including a two dimensional photonic crystal which emit a laser beam in the direction of an inclination angle from the normal to the PC layer (TITLE; Abstract; Fig 2: 10 photonic crystal laser, 141 substrate, 131/132 cladding, 11 photonic crystal, 12 active, 151/152 electrodes, where beam emitted through a window 1521; Section [012-023]).
However, the references fail to teach 
	Claim 1:
A production method for a light-emitting device in conjunction includes a substrate having a main surface and outputs light to form an optical image in at least one direction of a normal direction of the main surface and an inclination direction inclined with respect to the normal direction, the production method comprising: a preparing step of preparing the substrate; and a stacking step of providing a light-emitting portion and a phase modulation layer optically coupled to the light-emitting portion on the substrate, wherein the stacking step comprises: a first step of providing a base layer on the substrate, the base layer having a predetermined refractive index and constituting a part of the phase modulation layer; and a second step of providing a plurality of modified refractive index regions in the base layer provided in the first step, the plurality of modified refractive index regions having a refractive index different from the refractive index of the base layer, and the second step comprises: a first setting step of setting a virtual square lattice, defined by a plurality of first reference lines arranged in parallel to each other and a plurality of second reference lines arranged in parallel to each other in a state of being orthogonal to the plurality of first reference lines, on a design plane of the base layer orthogonal to the normal direction; a second setting step of specifying an intersection between any of the plurality of first reference lines and any of the plurality of second reference lines as a reference lattice point serving as an arrangement reference of a modified refractive index region, selected from among the plurality of modified refractive index regions, among lattice points of the square lattice; a third setting step of setting a virtual straight line on which a gravity center of the selected modified refractive index region is arranged on the design plane of the base layer, the virtual straight line passing through the reference lattice point and having a predetermined tilt angle with respect to the first reference line or the second reference line orthogonal at the reference lattice point; a fourth setting step of setting a distance on the virtual straight line from the reference lattice point to the gravity center of the selected modified refractive index region on the design plane of the base layer such that at least a part of the light to form the optical image is outputted; and a region formation step of performing the second to fourth setting steps for each of the plurality of modified refractive index regions and forming the plurality of modified refractive index regions in the base layer.
Claim 10:
Similarly with respect to claim 10, the references fail to teach in conjunction to a light-emitting device that outputs light to form an optical image in at least one direction of a normal direction of a main surface and an inclination direction inclined with respect to the normal direction, the light-emitting device comprising: a substrate having the main surface; a light-emitting portion provided on the substrate; and a phase modulation layer provided on the substrate in a state of being optically coupled to the light-emitting portion, the phase modulation layer including a base layer having a predetermined refractive index, and a plurality of modified refractive index regions having a refractive index different from the refractive index of the base layer, wherein the plurality of modified refractive index regions of the phase modulation layer are arranged at predetermined positions in the base layer according to an arrangement pattern for formation of the optical image, the arrangement pattern is defined such that,… (claim defining PARAMETERS and definitions).
It would not have been obvious to derive the required a light-emitting device and method of making a light-emitting device as cited.
Claims 2-7, 11-19 are also allowable as they directly depend on claims 1, and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					COMMUNICATION
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828